CAMDEN PROPERTY TRUST
SHORT TERM INCENTIVE PLAN

        1.     Purpose. The purpose of the Camden Property Trust Short Term
Incentive Plan (the "Plan") is to provide Executives of Camden Property Trust
(the "Company") and its affiliates with incentive compensation based upon the
level of achievement of financial and other performance criteria. The Plan will
enhance the ability of the Company and its affiliates to attract individuals of
exceptional managerial talent upon whom, in large measure, the sustained
progress, growth and profitability of the Company depends.

        2.     Definitions. As used in the Plan, the following terms shall have
the meanings set forth below:

               (a)   "Award" shall mean a cash payment.

               (b)   "Board" shall mean the Board of Trust Managers of the
Company.

               (c)   "Change in Control" shall have the meaning set forth in the
2002 Share Incentive Plan of Camden Property Trust.

               (d)   "Code" shall mean the Internal Revenue Code of 1986, as
amended from time to time and any successor thereto.

               (e)   "Committee" shall mean the Compensation Committee of the
Board, which shall consist of two or more Trust Managers, each of whom shall be
an "outside director" within the meaning of Code Section 162(m) and the
regulations promulgated thereunder.

               (f)   "Covered Employee" shall mean a "covered employee" within
the meaning of Code Section 162(m).

               (g)   "Disability" shall mean a disability as determined under
the Company's long-term disability plan (as applicable to a Participant).

               (h)   "Executive" shall mean any manager of the Company or any
affiliate holding a position at or above the vice president level or any salary
grade level that the Committee determines, in its sole discretion, is the
equivalent thereof.

               (i)   "FFO" shall mean the net income of the Company (computed in
accordance with generally accepted accounting principles), excluding gains (or
losses) from debt restructuring and sales of property, plus real estate
depreciation and amortization, and after adjustments for unconsolidated
partnerships and joint ventures.

               (j)   "Net Income" shall mean the net income of the Company as
determined under generally accepted accounting principles, excluding (i)
extraordinary items (net of applicable taxes); (ii) cumulative effects of
changes in accounting principles; (iii) securities gains and losses (net of
applicable taxes); and (iv) nonrecurring items (net of applicable taxes)
including, but not limited to, gains or losses on asset dispositions and sales
of divisions, business units or subsidiaries, restructuring charges, gains and
losses from qualified benefit plan curtailments and settlements and income or
expenses related to deferred tax assets.

               (k)   "Participant" shall mean any person selected by the
Committee to participate in the Plan.

               (l)   "Person" shall mean any individual, corporation,
partnership, association, joint-stock company, trust, unincorporated
organization, or government or political subdivision thereof.

               (m)   "Plan Year" shall mean the Company's fiscal year.

               (n)   "Retirement" shall mean a termination of employment after
the attainment of age 65.

               (o)   "Target Award" shall mean an Award level that may be paid
if certain performance criteria are achieved in the Plan Year.

        3.     The Committee.

               (a)   The Plan shall be administered by the Committee. The
Committee shall have full discretionary power to administer and interpret the
Plan and to establish rules for its administration, subject to such resolutions,
not inconsistent with the Plan, as may be adopted by the Board, except that the
Committee (or any subcommittee thereof) shall have the exclusive authority to
exercise any such power with respect to Awards to which Section 6 is applicable.
In making any determinations under or referred to in the Plan, the Committee
(and its delegates, if any) shall be entitled to rely on opinions, reports or
statements of employees of the Company and its affiliates and of counsel, public
accountants and other professional or expert persons.

               (b)   Except as limited by law or by the Company's organizational
documents, and subject to the provisions herein, the Committee shall have full
power to select the Executives who shall participate in the Plan; determine the
size and types of Target Awards and Awards; determine the terms and conditions
of Target Awards in a manner consistent with the Plan; construe and interpret
the Plan and any agreement or instrument entered into under the Plan; establish,
amend or waive rules and regulations for the Plan's administration; and (subject
to the provisions of Section 6 herein) amend the terms and conditions of any
outstanding Target Award to the extent such terms and conditions are within the
discretion of the Committee as provided in the Plan. Further, the Committee
shall make all other determinations which may be necessary or advisable for the
administration of the Plan. As permitted by law, the Committee may delegate its
authorities as identified hereunder.

                (c)   All determinations and decisions of the Committee as to
any disputed question arising under the Plan, including questions of
construction and interpretation, shall be final, binding and conclusive upon all
parties.

                (d)   Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from any loss, cost, liability or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit or proceeding to which he or she may be a
party, or in which he or she may be involved by reason of any action taken or
failure to act under the Plan, and against and from any and all amounts paid by
him or her in settlement thereof, with the Company's approval, or paid by him or
her in satisfaction of any judgment in any such action, suit or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled under the Company's organizational documents,
as a matter of law or otherwise or any power that the Company may have to
indemnify them or hold them harmless.

        4.     Eligibility.

                (a)   Executives employed by the Company or any of its
affiliates during a Plan Year in active employment are eligible to be
Participants under the Plan for such Plan Year (whether or not so employed at
the date an Award is made) and may be considered by the Committee for an Award.
Participation in the Plan shall be determined by the Committee.

                (b)   Executives who are chosen to participate in any given Plan
Year shall be so notified by the Committee in writing and shall be apprised of
the performance measure(s), performance goal(s) and Target Award for the
relevant Plan Year, as soon as is practicable.

                (c)   An Executive is not rendered ineligible to be a
Participant by reason of being a member of the Board.

                (d)   An Executive who becomes eligible after the beginning of a
Plan Year may participate in the Plan, and all Awards for such year will be paid
pro rata based on the number of days such Executive participated in the Plan.

        5.     Awards.

                (a)   Prior to the beginning of each Plan Year, the Committee
will establish (i) Target Awards for Participants and (ii) the performance
criteria to be applicable to Awards for each Plan Year. The performance criteria
utilized by the Committee may be based on individual performance, net cash
provided by operating activities, earnings per share from continuing operations,
FFO per share or per diluted share, operating income, revenues, gross margin,
return on operating assets, return on equity, economic value added, share price
appreciation, total shareholder return (measured in terms of share price
appreciation and dividends, cost control, other financial objectives, tenant
satisfaction indicators, operational efficiency measures and other measurable
objectives tied to the Company's success or such other criteria as the Committee
may determine.

                (b)   Once established, performance goals normally shall not be
changed during the Plan Year. However, except as provided in Section 6 below, if
the Committee determines that external changes or other unanticipated business
conditions have materially affected the fairness of the goals, then the
Committee may approve appropriate adjustments to the performance goals (either
up or down) during the Plan Year, as such goals apply to the Target Award of
specified Participants. In addition, the Committee shall have the authority to
reduce or eliminate the Award determinations, based upon any objective or
subjective criteria it deems appropriate. Notwithstanding any other provision of
the Plan, in the event of any change in corporate capitalization, such as a
share split, or a corporate transaction, such as any merger, consolidation,
separation, including a spin-off, or other distribution of shares or property of
the Company, any reorganization (whether or not such reorganization comes within
the definition of such term in Code Section 368), or any partial or complete
liquidation of the Company, such adjustment shall be made in the Target Award
and/or the performance measures or performance goals related to then-current
Plan Year, as may be determined to be appropriate and equitable by the
Committee, in its sole discretion, to prevent dilution or enlargement of rights;
provided, however, that subject to Section 6 below, no such adjustment shall be
made if it would eliminate the ability of the Target Award held by Covered
Employees to qualify for the "performance-based" exception under Code Section
162(m).

                (c)   Payment of Award amounts will be made by the Company at
the direction of the Committee following the end of each Plan Year. Awards shall
be paid as soon as practicable after the Plan Year. The Award amount with
respect to a Participant shall be determined in the sole discretion of the
Committee, or, in the case of an Award to a Participant who is not a Covered
Employee, in the sole discretion of such person or committee empowered by the
Committee or the Board.

                (d)   The determination of the Award amount for each Participant
shall be made at the end of each Plan Year and may be less than (including no
Award) or, subject to Section 6 in the case of a Participant who is a Covered
Employee, greater than the Target Award.

                (e)   The Committee may establish guidelines governing the
maximum amount of Awards that may be earned by Participants (either in the
aggregate, by Participant class or among individual Participants) in each Plan
Year. The guidelines may be expressed as a percentage of Company-wide goals or
financial measures or such other measures as the Committee may from time to time
determine.

                (f)   The Committee may establish minimum levels of performance
goal achievement, below which no payouts of Awards shall be made to any
Participant.

        6.     Awards To Covered Employees.

                (a)   The provisions of this Section 6 shall apply only to
Covered Employees (and any other Executives described in subsection (b) below).
In the event of any inconsistencies between this Section 6 and the other Plan
provisions as they pertain to a Covered Employee, the provisions of this Section
6 shall control.

                (b)   If the Committee determines at the time a Target Award is
established for a Participant that such Participant is, or may be as of the end
of the tax year for which the Company would claim a tax deduction in connection
with such Award, a Covered Employee, then the Committee may provide that this
Section 6 is applicable to such Award under such terms as the Committee shall
determine.

                (c)   If an Award is subject to this Section 6, then the payment
of cash pursuant thereto shall be subject to the Company having a level of Net
Income or FFO (as determined by the Committee) for the applicable Plan Year set
by the Committee within the time prescribed by Code Section 162(m) or the
regulations thereunder in order for the level to be considered
"pre-established." The Committee may, in its discretion, reduce the amount of
such an Award at any time prior to payment based on such criteria as it shall
determine, including but not limited to individual merit and the attainment of
specified levels of one or any combination of the following: net cash provided
by operating activities, earnings per share from continuing operations, FFO per
diluted share, operating income, revenues, gross margin, return on operating
assets, return on equity, economic value added, share price appreciation, total
shareholder return (measured in terms of share price appreciation and dividend
growth) or cost control, of the Company or the affiliate or division of the
Company for or within which the Participant is primarily employed.

                (d)   Notwithstanding any contrary provision of this Plan, the
Committee may not adjust upwards the amount payable pursuant to any Award
subject to this Section 6, nor may it waive the achievement of the Net
Income/FFO requirement contained in Section 6(c), except in the case of the
death or disability of the Participant.

                (e)   Prior to the payment of any Award subject to this Section
6, the Committee shall certify in writing that the Net Income/FFO requirement
applicable to such Award was met.

                (f)   The Committee shall have the power to impose such other
restrictions on Awards subject to this Section 6 as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
"performance-based compensation" within the meaning of Code Section
162(m)(4)(C), the regulations promulgated thereunder and any successors thereto.

                (g)   Unless otherwise provided by an Award's terms, and unless
a deferral election is made by a Participant pursuant to subsection (h) below,
each Participant's Award shall be paid in cash, in one lump sum, within 45
calendar days after the end of each Plan Year.

                (h)   The Committee may permit (or require, if necessary, to
preserve full deductibility under Code Section 162(m)) a Participant to defer
such Participant's receipt of the payment of cash that would otherwise be due
pursuant to his Award. If any such deferral election is required or permitted,
the Committee shall, in its sole discretion, establish rules and procedures for
such payment deferrals.

        7.     Termination of Employment.

                (a)   In the event a Participant's employment is terminated by
reason of death, Disability or Retirement, the Award determined in accordance
with Section 5 or Section 6, as applicable, shall be reduced to reflect
participation prior to termination only. The reduced award shall be determined
by multiplying said Award by a fraction, the numerator of which shall be the
number of days of employment in the Plan Year through the date of employment
termination, and the denominator of which shall be 365. In the case of a
Participant's Disability, the employment termination shall be deemed to have
occurred on the date that the Committee determines the definition of Disability
to have been satisfied. The Award thus determined shall be paid within
seventy-five (75) calendar days following the end of the Plan Year in which
employment termination occurs.

                (b)   In the event a Participant's employment is terminated for
any reason other than death, Disability or Retirement (of which the Committee
shall be the sole judge), all of the Participant's rights to an Award for the
Plan Year then in progress shall be forfeited. However, except in the event of
an involuntary employment termination for Cause, the Committee, in its sole
discretion, may pay a prorated award for the portion of the Plan Year that the
Participant was employed by the Company, computed as determined by the
Committee.

        8.     Limitations and Reservations.

                (a)   No person shall have any claim to an Award under the Plan
and there is no obligation for uniformity of treatment of Participants under the
Plan. Neither the Plan nor any action taken hereunder shall be construed as
giving to any Participant the right to be retained in the employ of the Company
or any affiliate.

                (b)   No Participant or any other party claiming an interest in
amounts earned under the Plan shall have any interest whatsoever in any specific
asset of the Company. To the extent that any party acquires a right to receive
payments under the Plan, such right shall be equivalent to that of an unsecured
general creditor of the Company.

                (c)   The Company or any affiliate shall have the right to
deduct from any Award to be paid under the Plan any federal, state or local
taxes required by law to be withheld with respect to such payment.

                (d)   Awards under the Plan will, to the extent provided
therein, be included in base compensation or covered compensation under the
retirement programs of the Company for purposes of determining pensions,
retirement and death related benefits.

                (e)   Notwithstanding any contrary provision of the Plan, the
maximum amount which may be paid to a Participant in any fiscal year is $5
million.

        9.     Rights of Participants.

                (a)   Nothing in the Plan shall interfere with or limit in any
way the right of the Company to terminate any Participant's employment at any
time, nor confer upon any Participant any right to continue in the employ of the
Company.

                (b)   No right or interest of any Participant in the Plan may be
alienated, assigned or otherwise transferred, or subject to any lien, directly,
by operation of law or otherwise, including, but not limited to, execution,
levy, garnishment, attachment, pledge and bankruptcy.

        10.     Change in Control.   In the event of a Change in Control, each
Participant shall be entitled to receive (a) the greater of (i) such
Participant's Target Award for the then current Plan Year or (ii) the estimated
actual performance as of the date of the Change in Control, projected to the end
of such Plan Year, as determined by the Compensation Committee, multiplied by
(b) the number of days within such Plan Year prior to the effective date of the
Change in Control divided by 365. Such amount shall be paid in cash to each
Participant within 30 days after the effective date of the Change in Control.

        11.     Designation Of Beneficiaries.    A Participant may, if the
Committee permits, designate a beneficiary or beneficiaries to receive all or
part of the Award which may be made to the Participant, or may be payable, after
such Participant's death. A designation of beneficiary shall be made in
accordance with procedures specified by the Company and may be replaced by a new
designation or may be revoked by the Participant at any time. In case of the
Participant's death, an Award with respect to which a designation of beneficiary
has been made (to the extent it is valid and enforceable under applicable law)
shall be paid to the designated beneficiary or beneficiaries. Any Award granted
or payable to a Participant who is deceased and not subject to such a
designation shall be distributed to the Participant's estate. If there shall be
any question as to the legal right of any beneficiary to receive an Award under
the Plan, the amount in question may be paid to the estate of the Participant,
in which event the Company or its affiliates shall have no further liability to
anyone with respect to such amount.

        12.     General.


                (a)   The Board may modify or terminate the Plan at any time,
effective at such date as the Board may determine. The Senior Vice President of
Finance and Chief Financial Officer of the Company or his delegate (or any
successor to such officer's responsibilities) shall be authorized to make minor
or administrative changes in the Plan or changes required by or made desirable
by law or government regulation. Such a modification may affect present and
future Participants. For purposes of this Section, a change to the Plan that
affects any Award to a Covered Employee shall not be a minor or administrative
change.

                (b)   The Plan, and all agreements hereunder, shall be governed
by the laws of the State of Texas and applicable Federal law.

                (c)   Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular and the singular shall include the plural.

                (d)   In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

                (e)   All costs of implementing and administering the Plan shall
be borne by the Company.

                (f)   All obligations of the Company under the Plan shall be
binding upon and inure to the benefit of any successor to the Company, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise, of all or substantially all of the business
and/or assets of the Company.

                (g)   The Plan shall become effective as of February 5, 2002 and
shall terminate on February 5, 2012 or at such earlier date as may be determined
by the Board in accordance with Section 9.